         Case 1:20-cv-01168-ABJ Document 24-1 Filed 05/06/21 Page 1 of 3

                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


                                                                             )
        AYMAN SALEH, et al.                                                  )
                                                                             )
                Plaintiffs,                                                  )
                                                                             )
                                                                             )
        v.                                                                   )
                                                                             ) CA No. 1:20-cv-1168-ABJ
        KHALIFA BIN ZAYED AL NAHYAN, et al.                                  )
                                                                             )
                                                                             )
                Defendants.                                                  )
                                                                             )
______________________________________________________)


                                          PROPOSED ORDER

In consideration of Plaintiff’s Opposed Motion For Miscellaneous Relief and the Memorandum of

Points and Authorities in support thereof and for good cause shown, it is:


         ORDERED Plaintiff may serve Defendants Khalifa Bin Zayed Al Nahyan, Mohammed

Bin Zayed Al Nahyan, and Darkmatter through counsel of record.

                                                                  _______________________

                                                                  Amy Berman Jackson

                                                                  U.S. District Judge
         Case 1:20-cv-01168-ABJ Document 24-1 Filed 05/06/21 Page 2 of 3

                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


                                                                             )
        AYMAN SALEH, et al.                                                  )
                                                                             )
                Plaintiffs,                                                  )
                                                                             )
                                                                             )
        v.                                                                   )
                                                                             ) CA No. 1:20-cv-1168-ABJ
        KHALIFA BIN ZAYED AL NAHYAN, et al.                                  )
                                                                             )
                                                                             )
                Defendants.                                                  )
                                                                             )
______________________________________________________)


                                   PROPOSED ORDER (alternative)

In consideration of Plaintiff’s Opposed Motion For Miscellaneous Relief and the Memorandum of

Points and Authorities in support thereof and for good cause shown, it is:


         ORDERED that Defendants for whom attorneys have entered an appearance in the

above captioned case have been effectively served.

                                                                  _______________________

                                                                  Amy Berman Jackson

                                                                  U.S. District Judge
Case 1:20-cv-01168-ABJ Document 24-1 Filed 05/06/21 Page 3 of 3
